Citation Nr: 0313764	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, as secondary to the service-connected right ankle 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder, as secondary to the service-connected right ankle 
disorder.  

3.  Entitlement to service connection for heart disease, as 
secondary to nicotine dependence and cigarette smoking.  

4.  Entitlement to service connection for hypertension, as 
secondary to nicotine dependence and cigarette smoking.  

5.  Entitlement to service connection for emphysema, as 
secondary to nicotine dependence and cigarette smoking.  

6.  Entitlement to service connection for narcolepsy, 
cataplexy or a hypnogenic condition.  

7.  Evaluation of residuals of a right ankle injury, 
currently rated as 20 percent disabling.  

8.  Evaluation of a low back disorder, currently rated as 20 
percent disabling.  

9.  Evaluation of bilateral pes planus, currently rated as 10 
percent disabling.  

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
scar, status post removal sebaceous cyst, left posterior 
shoulder.  

11.  Entitlement to an effective date earlier than February 
15, 1997 for a combined evaluation of 50 percent.  

12.   Entitlement to an effective date earlier than April 10, 
2000 for a combined evaluation of 60 percent.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


REMAND

The veteran's active military service extended from September 
1958 to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

The case was previously before the Board in July 1999, when 
the issues of entitlement to service connection for heart 
disease, hypertension and emphysema as secondary to nicotine 
dependence and cigarette smoking were denied.  The veteran 
appealed to the Court of Appeals for Veterans Claims (Court).  
In March 2001, the Court vacated and remanded those 
decisions.  In September 2001, the Board Remanded the issues 
for medical examination and opinion.  Review of the report 
shows that the requested opinion as to when nicotine 
dependence began was not rendered.  The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders and that VA has a duty to ensure compliance with the 
terms of the remand.   Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Consequently, these issues must be returned to the 
RO for a medical opinion as requested in the Board's previous 
Remand.  

Similarly, VA medical records echo the veteran's complaints 
of narcolepsy.  A private psychologist has diagnosed 
narcolepsy and linked it to service.  However, our initial 
review of the file does not show that the veteran has been 
examined in this regard by VA.  He should be scheduled for a 
neurologic examination to determine the diagnosis and origin 
of the claimed narcolepsy, cataplexy or hypnogenic condition.  

The veteran claims that the removal of a sebaceous cyst from 
his left posterior shoulder by VA left a tender and painful 
scar.  The RO should obtain a complete copy of the operative 
report and other medical records associated with the cyst 
removal.  The scar should be examined to determine its nature 
and manifestations.  The examiner should review the operative 
report and other medical records.  The examiner should 
describe the scar and express an opinion as to whether there 
was carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault, on the part of VA in 
providing care, or an event not reasonably foreseeable 
leading to any current surgical residuals.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver.  Likewise, 
the Board can no longer attempt to cure VCAA deficiencies.  
In this case, the Board attempted to cure VCAA notice 
deficiencies with a March 2003 letter.  The veteran promptly 
responded later that month.  However, as a result of the 
recent decision, the RO must notify the veteran of the 
applicable provisions of VCAA, including what evidence is 
needed to support the claim, what evidence VA will develop, 
and what evidence the veteran must furnish.  The RO must then 
review any response the veteran may submit.  If further 
development is indicated, it should be done by the RO.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should return the claims folder 
to the physician who performed the January 
2002 VA examination, Dr. Radha Tatineni, 
and request that he render an opinion as 
to whether it is as likely as not that 
nicotine dependence began in service.  If 
the doctor feels that nicotine dependence 
began in service, he should support his 
opinion by identifying the manifestations 
during service.  According to the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 
nicotine dependence may be described as a 
maladaptive pattern of nicotine use 
leading to clinically significant 
impairment or distress, as manifested by 
three or more of the following criteria 
occurring at any time in the same 12-month 
period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and 
other characteristic symptoms despite 
use of substantial amounts of 
nicotine or a diminished effect 
observed with continued use of the 
same amount of nicotine-containing 
products;

(2) withdrawal, marked by appearance 
of four or more of the following 
signs within twenty-four hours of 
abrupt cessation of daily nicotine 
use or reduction in the amount of 
nicotine used:  (a) dysphoric or 
depressed mood; (b) insomnia; 
(c) irritability, frustration, or 
anger; (d) anxiety; (e) difficulty 
concentrating; (f) restlessness; 
(g) decreased heart rate; or (h) 
increased appetite or weight gain; or 
by use of nicotine or a closely 
related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts 
or over a longer period than was 
intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control 
nicotine use;

(5) devotion of a great deal of time 
in activities necessary to obtain 
nicotine (e.g., driving long 
distances) or use nicotine (e.g., 
chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an 
activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine. 

If Dr. Tatineni is not available, another 
doctor may provide the opinion.  If the 
doctor cannot express an opinion without 
further examination, the veteran should be 
scheduled for any necessary examination, 
tests or studies.  

2.  The veteran should be scheduled for a 
neurologic examination to determine the 
diagnosis and origin of the claimed 
narcolepsy, cataplexy or a hypnogenic 
condition.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests and studies should be accomplished.  
The examiner should express and explain an 
opinion as to the correct diagnosis for 
any narcolepsy, cataplexy or hypnogenic 
condition the veteran may have.  If there 
is no such disability, the examiner should 
so state.  The examiner should express and 
explain an opinion as to whether it is as 
likely as not that the claimed sleep 
disorder had its onset during the 
veteran's active service.  

3.  The RO should obtain a complete copy 
of the operative report and other medical 
records associated with the removal of a 
sebaceous cyst from the veteran's left 
posterior shoulder by VA.  

4.  After item 3 has been completed, the 
RO should schedule the veteran for an 
examination to determine the extent of any 
residuals of the removal of a sebaceous 
cyst from his left posterior shoulder by 
VA.  The examiner should review the claims 
folder, operative report and other medical 
records.  The examiner should describe the 
scar and express an opinion as to whether 
it is tender, or painful, or otherwise 
symptomatic.  The examiner should express 
an opinion as to whether there was 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault, on the part of VA in 
providing care, or an event not reasonably 
foreseeable leading to any current 
surgical residuals.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must ensure that the 
veteran has been notified of the evidence 
that he must furnish.

6.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




